Exhibit 10.11

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
between Bio-Techne Corporation, a Minnesota corporation (“Bio-Techne”), and
Charles Kummeth (“Employee”) (each may be referred to individually as a “Party”
and collectively as the “Parties”).

 

RECITALS

 

Whereas, Bio-Techne wishes to employ Employee under the terms and conditions set
forth in this Agreement, and Employee wishes to accept such employment under the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, Bio-Techne and Employee agree as follows:

 

 

ARTICLE 1.

TERM OF EMPLOYMENT: DUTIES AND SUPERVISION

 

1.1)        Parties. The Parties to this Agreement are Employee and Bio-Techne.
As used herein, Bio-Techne refers to Bio-Techne Corporation and its
subsidiaries, including but not limited to Research and Diagnostic Systems, Inc.
(“R&D”), unless specifically provided otherwise. All of the rights and
obligations created by this Agreement may be performed by or enforced by or
against Bio-Techne or R&D or any other appropriate Bio-Techne subsidiary.

 

1.2)        Employment and Term of Employment. Bio-Techne hereby employs
Employee and Employee hereby accepts employment as its Chief Executive Officer
on the terms and conditions set forth in this Agreement. Employee’s employment
under this Agreement will begin on August 1, 2017 and will terminate when
terminated by either Party pursuant to Section 4 hereof.

 

1.3)         Duties and Supervision.

 

A.       During the term of his employment, Employee agrees to devote his full
business and professional time, energy, diligence and best efforts to the
business and affairs of Bio-Techne, and to perform such services and duties in
connection with the business and affairs of Bio-Techne (i) as are customarily
incident to the position of CEO and (ii) as may reasonably be assigned or
delegated to him from time to time by the Board of Directors of Bio-Techne
and/or its designee.

 

B.       Employee agrees to be subject to Bio-Techne’s control, rules,
regulations, policies and programs. Employee further agrees to carry on all
correspondence, publicity and advertising in Bio-Techne’s name and not enter
into any contract on behalf of Bio-Techne except as expressly authorized by
Bio-Techne.

 

 
1

--------------------------------------------------------------------------------

 

 

C.       Notwithstanding 1.3 (a) and (b), Bio-Techne agrees that Employee may
serve as a member of the Board of Directors for up to two for-profit entities,
provided that it is not for any business competitive with any product or
services marketed or planned for marketing by Bio-Techne as outlined in Section
3.5 of this Agreement.

 

ARTICLE 2.

COMPENSATION AND BENEFITS

 

2.1)         Base Salary. Bio-Techne will pay Employee as base compensation for
services to be rendered hereunder an annual base salary as established by
Bio-Techne from time to time, to be paid in accordance with the usual payroll
practices of Bio-Techne. The base annual salary amount will be reviewed and
adjusted by Bio-Techne’s Board of Directors or its designated committee (the
“Board”) from time to time (but no less than annually) in its sole discretion.
The base annual salary will be inclusive of all applicable income, Social
Security, and other taxes and charges that are required by law to be withheld by
Bio-Techne or that are requested to be withheld by Employee.

 

2.2)         Management Incentive Plan. Employee shall be eligible to receive an
annual cash bonus commensurate with his position and level in accordance with
Bio-Techne’s Management Incentive Plan or its equivalent (the “Management
Incentive Plan”). The Management Incentive Plan contemplates an annual cash
bonus based on a percentage of base salary and the achievement of annual
performance targets, both of which are established and approved by the Board
from time to time. After receipt of Bio-Techne’s final audit report of the
applicable fiscal year, the Board will determine and certify in writing the
degree to which the annual performance targets have been achieved and calculate
the portion of Employee’s annual cash bonus (if any) that will be paid. If
earned, the annual cash bonus will be paid as soon as administratively
practicable thereafter, but in no event later than would be permitted under the
short-term deferral period defined by Section 409A of the Internal Revenue Code
of 1986, as amended (“Code Section 409A”).

 

2.3)         Long-term Equity Awards. Employee will be eligible to participate
in and receive periodic equity-based compensation awards commensurate with his
position and level pursuant to any Bio-Techne equity-based compensation plan or
program made available generally to executive officers; provided that the
amount, timing, and other terms of any future awards shall be determined by the
Board, in its sole discretion.

 

2.4)         Miscellaneous Benefits. Bio-Techne will provide Employee the
following additional benefits:

 

A.       Reimbursement in accordance with Bio-Techne’s standard reimbursement
policies in effect from time to time for ordinary, necessary and reasonable
out-of-pocket business expenses incurred by Employee in performing his duties
for Bio-Techne so long as properly substantiated.

 

 
2

--------------------------------------------------------------------------------

 

 

B.       Paid vacation of four (4) weeks per calendar year, to be taken at such
times as selected by Employee and as approved by the Board of Directors or its
designee. Carryover, forfeiture or payout of unused vacation time from period to
period or upon termination of employment shall be in accordance with
Bio-Techne’s policies that may be in effect from time to time.

 

C.       Reimbursement for reasonable annual premium costs paid by Executive for
Employee to have supplemental life insurance coverage in a maximum amount that
when aggregated with the life insurance coverage provided to Employee under
Bio-Techne's benefit plans is three times Employee's base salary or less. Such
reimbursement amount shall include an additional reasonable gross up amount to
cover taxes incurred by Employee from receipt of the payment under this Section
2.4.C.

 

D.       Reimbursement for reasonable annual premium costs paid by Employee for
Employee to have supplemental long-term and short-term disability insurance
coverage in a maximum amount that when aggregated with the disability insurance
coverage provided to Employee under Bio-Techne's benefit plans is 60% and 70%,
respectively, of Employee's base salary or less. Such reimbursement amount shall
include an additional reasonable gross up amount to cover taxes incurred by
Employee from receipt of the payment under this Section 2.4.D.

 

E.       Reimbursement for the reasonable cost of an annual physical examination
at a location of Employee’s choice, so long as Employee provides proper
documentation of the cost of such physical examination.

 

2.5)         Other Employee Compensation and Benefits. In addition to the
compensation and benefits provided to Employee in Sections 2.1 through 2.4
hereof, Employee will be entitled to participate in other employee compensation
and benefit plans from time to time established by Bio-Techne and made available
generally to all employees of the hiring entity to the extent that Employee’s
age, tenure and title make him eligible to receive those benefits. Employee will
participate in such compensation and benefit plans on an appropriate and
comparable basis determined by the Board by reference to all other employees
eligible for participation. With regard to all insured benefits to be provided
to Employee, benefits shall be subject to due application by Employee.
Bio-Techne has no obligation to pay insured benefits directly and such benefits
are payable to Employee only by the insurers in accordance with their policies.
Nothing in this Agreement is intended to or shall in any way restrict
Bio-Techne’s right to amend, modify or terminate any of its benefits or benefit
plans during the term of Employee’s employment. Employee shall not be reimbursed
for unused personal days or sick days upon his termination from employment
regardless of the reason, whether voluntary or involuntary.

 

2.6)         Recoupment. The incentive compensation payable to Employee pursuant
to Sections 2.2 and 2.3 hereof shall be subject to reduction, cancellation,
forfeiture or recoupment as and to the extent required by the applicable
provisions of any law (including without limitation Section 10D of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), government regulation or stock exchange listing
requirement, or clawback policy or provision implemented by Bio-Techne pursuant
to such law, regulation or listing requirement.

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE 3.

INVENTIONS, PROPRIETARY INFORMATION AND UNFAIR COMPETITION

 

3.1)       For the purpose of this Agreement, “Confidential Information” means
any information not generally known and proprietary to Bio-Techne and includes,
without limitation, the following: all information and data developed or
acquired by Employee in the course of employment with Bio-Techne; data or
conclusions or opinions formed by Employee in the course of employment; policies
and procedures; manuals; trade secrets; methods, procedures, or techniques
pertaining to the business of Bio-Techne or any customer of Bio-Techne;
specifications for products or services; systems; price lists; marketing plans;
sales or service analyses; financial information; customer names or other
information; vendor names or other information; employee names or other
information; research and development data; diagrams; drawings; media; notes,
memoranda, notebooks, and all other records or documents that are handled, seen,
or used by Employee in the course of employment. Confidential Information may be
contained in the Bio-Techne’s product designs, tolerances, tooling, marketing
plans or proposals, customer lists, the particular needs requirements of
customers, and the identity of customers, and potential customers. Information
shall be treated as Confidential Information irrespective of its source and all
information that is identified as being “confidential” or “trade secret” shall
be presumed to be Confidential Information. Notwithstanding the foregoing,
Confidential Information does not include any information that is (i) in the
public domain or enters the public domain through no violation of obligations
Employee owes to Bio-Techne; (ii) disclosed to Employee other than as a result
of Employee’s capacity as an employee of Bio-Techne by a third-party not subject
to maintain the information in confidence; or (iii) already known by Employee
other than as a result of Employee’s past relationship with Bio-Techne (or its
predecessors) and is evidenced by written documentation existing prior to such
disclosure. Specific technical and business information shall not be deemed to
be within the preceding exceptions merely because it is embraced by more general
technical or business information within such exceptions, nor shall a
combination of features be deemed to be within such exceptions merely because
the individual features are within such exceptions.

 

3.2)       For purposes of this Agreement, the term “Invention” means ideas,
discoveries and improvements whether or not shown or described in writing or
reduced to practice and whether patentable or not, relating to any of
Bio-Techne’s present or future manufacturing, sales, research or other business
activities, or investigations or reasonably foreseeable business interest of
Bio-Techne during this employment.

 

3.3)       During employment with Bio-Techne and following its termination for
any reason, Employee shall hold in strictest confidence and will never, without
prior written authorization of Bio-Techne or its legal counsel or as may
otherwise be required by law or any legal process, any statutory obligation or
order of any court or statutory tribunal of competent jurisdiction, or as is
necessary in connection with any adversarial proceeding against Bio-Techne (in
which case Employee will use his reasonable best efforts in cooperating with
Bio-Techne in obtaining a protective order against disclosure by a court of
competent jurisdiction), disclose, assign, transfer, convey, communicate or use
any of such Confidential Information for his own or another’s benefit or permit
the same to be used in competition with Bio-Techne.

 

 
4

--------------------------------------------------------------------------------

 

 

3.4)    Notwithstanding anything to the contrary in this Agreement or otherwise,
nothing shall limit Employee’s rights under applicable law to provide truthful
information to any governmental entity or to file a charge with or participate
in an investigation conducted by any governmental entity. Employee is hereby
notified that the immunity provisions in Section 1833 of title 18 of the United
States Code provide that an individual cannot be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made (1) in confidence to federal, state or local government
officials, either directly or indirectly, or to an attorney, and is solely for
the purpose of reporting or investigating a suspected violation of the law, (2)
under seal in a complaint or other document filed in a lawsuit or other
proceeding, or (3) to Employee’s attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.

 

3.5)    Employee acknowledges and agrees that Employee previously signed an
Employment Agreement effective April 1, 2013, containing restrictive covenants,
and that Employee agrees that with the execution of this Agreement, Employee is
being offered substantial benefits, including but not limited to, enhanced
severance payments, to which Employee would not otherwise be entitled to receive
in the absence of signing this Agreement and agreeing to the restrictions
contained herein. Therefore, Employee agrees that during employment with
Bio-Techne, Employee shall not plan, organize or engage in any business
competitive with any product or services marketed or planned for marketing by
Bio-Techne or conspire with others to do so. Employee further agrees:

 

A.     For a period of two (2) years following termination of employment with
Bio-Techne for any reason Employee shall not attempt to divert or divert any of
Bio-Techne’s business, or business which it has a reasonable expectation of
obtaining, by soliciting, contacting or communicating with any customers or
potential customers for Bio-Techne’s products and services with whom Employee or
other employees under Employee’s supervision had contact during the one year
period immediately preceding termination of employment.

 

B.     For a period of one (1) years following termination of employment with
Bio-Techne for any reason Employee shall not solicit anyone who is then an
employee of Bio-Techne or who was an employee of Bio-Techne within the prior 12
months) to resign from Bio-Techne or to apply for or accept employment with any
other business or enterprise.

 

C.     For a period of two (2) years following termination of employment with
Bio-Techne for any reason Employee shall not, without prior written
authorization of Bio-Techne or its legal counsel, (x) directly or indirectly
render services, advice or counsel as an employee, representative, consultant or
independent contractor for any third party if the rendering of such services,
advice or counsel: (i) relates to a specific product, product line or service,
or a product, product line or service under development which is, or if
developed would be, competitive with any product, product line or service under
development by Bio-Techne; or (ii) requires or is likely to result in the use or
disclosure by Employee of Confidential Information [or (y) hold a 5% or greater
equity (including stock options whether or not exercisable), voting or profit
participation interest in any business enterprise that either (i) has a specific
product, product line or service, or a product, product line or service under
development which is, or if developed would be, competitive with any product,
product line or service under development by Bio-Techne or (ii) holds a 5% or
greater equity, voting or profit participation interest in any enterprise that
engages in such a competitive activity.

 

 
5

--------------------------------------------------------------------------------

 

 

3.6)      Employee may not remove any records, files, drawings, documents,
models, equipment, and the like relating to Bio-Techne’s business from
Bio-Techne’s premises without its written consent, unless such removal is in the
furtherance of Bio-Techne’s business or is in connection with Employee’s
carrying out his duties under this Agreement. Employee shall promptly and fully
disclose to Bio-Techne and will hold in trust for Bio-Techne’s sole right and
benefit any Invention which Employee, during the period of employment, makes,
conceives or reduces to practice or causes to be made, conceived or reduced to
practice either alone or in conjunction with others that: (a) relates to any
subject matter pertaining to Employee’s employment; (b) relates to or is
directly or indirectly connected with the business, products, projects or
confidential information of Bio-Techne; or (c) involves the use of any time,
material or facility of Bio-Techne. Employee hereby assigns to Bio-Techne all of
Employee’s right, title and interest in and to all such Inventions and, upon
Bio-Techne’s request, Employee shall execute, verify and deliver to Bio-Techne
such documents including, without limitation, assignments and applications for
Letters Patent, and shall perform such other acts, including, without
limitation, appearing as a witness in any action brought in connection with this
Agreement that is necessary to enable Bio-Techne to obtain the sole right, title
and benefit to all such Inventions.

 

3.8)      It is further agreed, and Employee is hereby notified that the above
agreement to assign Inventions to Bio-Techne does not apply to an Invention for
which no equipment, supplies, facility or trade secrets of Bio-Techne was used,
which was developed entirely on Employee’s own time, and (a) which does not
relate directly to the business of Bio-Techne, or to Bio-Techne’s actual or
demonstrably anticipated research or development; or (b) which does not result
from any work performed by Employee for Bio-Techne.

 

3.9)      The Parties acknowledge and agree that if Employee breaches any of the
terms of this Section 3, Bio-Techne, in addition to any other remedies available
at law or equity, shall be entitled, as a matter of right, to injunctive relief
in any court of competent jurisdiction. The prevailing party in any such
litigation shall be entitled to recover reasonable attorneys' fees, costs and
expenses incurred therein but hereby specifically waives any right to a jury
trial in connection with the recovery of, or attempt to recover, any attorneys'
fees, costs and/or expenses.

 

3.10)     The restrictions and obligations of the Employee outlined in Section 3
above will survive termination of this Agreement and termination of Employee’s
employment in accordance with the terms of this Section 3.

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE 4.

TERMINATION

 

4.1)        Events of Termination. Notwithstanding any other provision of this
Agreement to the contrary or appearing to be to the contrary, Employee’s
employment may be terminated as follows:

 

A.         By mutual written agreement of the parties;

 

B.         Upon Employee’s death;

 

C.         Upon Employee’s inability to perform the essential functions of his
position, with or without reasonable accommodation, for more than ninety (90)
days, or such longer period as required by law, in any consecutive twelve (12)
month period by reason of physical or mental disability or incapacity, as
determined by the Bio-Techne Board in consultation with Employee and/or
Employee’s health care provider(s); provided that this paragraph does not
relieve Bio-Techne of any duty to reasonably accommodate a qualifying disability
under the Americans with Disabilities Act or the Minnesota Human Rights Act, any
legal duty under the Family Medical Leave Act, or any of its other duties
pursuant to applicable law, and provided further that nothing in this Section
4.1(C) shall limit the right of either Party to terminate Employee’s employment
under one of the other subsections of this Section 4.1;

 

D.         By either Party upon ninety (90) days’ advance written notice to the
other Party. Bio-Techne may in its sole discretion continue to pay Employee his
base salary and cost of benefits (but not incentive bonus) during the ninety
(90) day notice period in lieu of requiring Employee to continue to perform his
duties and responsibilities during such notice period;

 

E.         Upon the insolvency or bankruptcy of Bio-Techne;

 

F.         In the event of a Change in Control, as set forth in Section 5.2,
provided that the severance provisions of Section 5.2 of this Agreement are met;

 

G.         Bio-Techne shall have the right to terminate Employee’s employment
immediately for “Cause.” For purposes of this Agreement, “Cause” shall include,
but not be limited to, the following:

 

i.       Habitual neglect of, or the willful or material failure to perform the
duties of employment hereunder, as determined in good faith by the Board;

 

ii.      Embezzlement or any act of fraud;

 

iii.     Commission of acts that can be charged as a felony, whether or not
committed during the term hereof or in the course of employment hereunder;

 

iv.     Dishonesty in dealing between Employee and Bio-Techne or between
Employee and other employees of Bio-Techne;

 

 
7

--------------------------------------------------------------------------------

 

 

v.       Use or misuse of any controlled substance, illegal or narcotic drug
without a prescription; or use of alcohol in a manner, regardless of time or
place, which either adversely affects Employee’s job performance or otherwise
could reflect negatively on the public image of Bio-Techne;

 

vi.      Habitual absenteeism; or

 

vii.     Willfully acting in a manner materially adverse to the best interests
of Bio-Techne.

 

4.2)         Return of Property. At such time that Employee’s employment with
Bio-Techne ends (the “Termination Date”) or at such earlier time as Bio-Techne
may notify Employee, Employee will immediately cease doing business upon
Bio-Techne’s premises and will immediately deliver to Bio-Techne all of its
property and all property to be held by Bio-Techne in his possession or control,
including, but not limited to, all work in progress, data, equipment, originals
and copies of documents and software, customer and supplier information and
lists, financial information, and all other materials. In addition, if Employee
has used any personal computer, server, or email system (including, but not
limited to, computers, Blackberries, PDA’s, cell phones, smart phones, iPhones,
iPads, etc.) to receive, store, review, prepare or transmit any Bio-Techne
information, including but not limited to Confidential Information, Employee
agrees to provide Bio-Techne with a computer-useable copy of all such
Confidential Information and then, unless the information is subject to a
litigation hold, permanently delete and expunge such information from those
systems. Employee also agrees to certify, within ten (10) days after the
Termination Date, in writing to Bio-Techne compliance with the obligation
herein.

 

4.3)         Board Resignation. If at the time of any termination of Employee's
service to Bio-Techne, Employee is a member of Bio-Techne's Board of Directors,
Employee agrees to immediately submit his resignation from Bio-Techne's Board of
Directors effective upon such termination of service unless otherwise determined
by Bio-Techne's Board of Directors in its sole discretion.

 

ARTICLE 5.

TERMINATION BENEFITS

 

5.1)         Payment Upon Termination. Upon (i) termination of Employee's
employment other than by Bio-Techne for Cause as defined in Section 4.1(G) or
upon Employee's death or disability as provided in Sections 4.1(B) and (C), or
(ii) Employee’s resignation for Good Reason, as defined below, Employee will
receive the following payments: (x) an amount equal to one (1) year of his
then-current base annual salary (but not any cash or incentive bonus) and (y)
continued payment by Bio-Techne of the employer portion of the premiums for the
health and dental insurance coverage Employee was receiving under group health,
dental and vision insurance plans as of the Termination Date for one (1) year
(the payments in (x) and (y) hereinafter referred to as the “Termination
Severance Payments”); provided, however, that Employee shall be entitled to the
Termination Severance Payments set forth in this Section 5.1 only if he executes
within 60 days of termination of employment, does not rescind, and fully
complies with a release agreement in a form supplied by Bio-Techne, which will
include, but not be limited to, a comprehensive release of claims against
Bio-Techne and its directors, officers, employees and all related parties, in
their official and individual capacities (the “Release”). Notwithstanding the
foregoing, if Bio-Techne determines, in its sole discretion, that payment of the
COBRA premiums under this Section 5.1 would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code or any
statute or regulation of similar effect, then in lieu of paying the COBRA
premiums, Bio-Techne may instead elect to pay Employee on the first day of each
month, a fully taxable cash payment equal to the employer portion of the COBRA
premiums for that month, subject to applicable tax withholdings (the “Special
Severance Payment”), for each remaining month during which Employee is entitled
to receive payment of COBRA premiums under this Section 5.1. Employee may, but
will not be obligated to, use the Special Severance Payment toward the cost of
COBRA premiums.

 

 
8

--------------------------------------------------------------------------------

 

 

As used in this Agreement, “Good Reason” means a good faith determination by
Employee that any one or more of the following events have occurred; provided,
however, that such event shall not constitute “Good Reason” if (x) Employee has
expressly consented to such event in writing, (y) Employee fails to provide
written notice to Bio-Techne within thirty (30) calendar days of the occurrence
of such event, specifically describing such event, and Bio-Techne fails to
remedy such event within thirty (30) calendar days of receipt of such notice, or
(z) Employee fails to provide written notice of his decision to terminate within
sixty (60) calendar days of the occurrence of such event:

 

A.         A change in Employee's reporting responsibilities, titles or offices,
or any removal of Employee from any of such positions, which has the effect of
diminishing Employee's responsibility or authority;

 

B.         A material reduction by Bio-Techne in Employee's total compensation
including but not limited to Employee’s salary, annual bonus opportunity and
annual long-term incentive opportunity;

 

C.         A requirement imposed by Bio-Techne on Employee that results in
Employee being based at a location that is outside a fifty (50) mile radius of
Bio-Techne; or

 

D.         The existence of physical working conditions or requirements that a
reasonable person in Employee's position would find to be intolerable; provided,
however, that Bio-Techne has received written notice of such “intolerable”
conditions and Bio-Techne has failed within thirty (30) calendar days after
receipt of such notice to cure or otherwise appropriately address such
“intolerable” conditions.

 

Termination for “Good Reason” shall not include Employee's termination as a
result of death, disability, retirement or a termination for any reason other
than the events specified in clauses (A) through (D) in this Section 5.1.

 

5.2)         Payment Upon Termination for Change in Control. If there is a
Change in Control, as defined below, and if Employee either resigns for Good
Reason or Employee's employment is terminated by Bio-Techne or its successor
without Cause, in each case upon consummation of such Change in Control or
within one (1) year thereafter, then Employee will receive the following:

 

A.      payment equal to two (2) years of his then-current base annual salary;
plus

 

 
9

--------------------------------------------------------------------------------

 

 

B.      payment equal to the pro-rated value of the greater of: (a) the target
bonus for the fiscal year in which the termination occurs; or (b) the target
bonus for the fiscal year in which the Change in Control occurs, if different;
plus

 

D.     the automatic acceleration of any vesting requirements of the equity
grants awarded to Employee by Bio-Techne during the term of his employment; plus

 

E.     continued payment by Bio-Techne of the employer portion of the premiums
for the health and dental insurance coverage Employee was receiving under group
health, dental and vision insurance plans as of the Termination Date for two (2)
years. Notwithstanding the foregoing, if Bio-Techne determines, in its sole
discretion, that payment of the COBRA premiums under this Section 5.2 would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code or any statute or regulation of similar effect, payment of
the COBRA benefits will be made as a Special Severance Payment as provided in
Section 5.1 above.

 

The payments and benefits described in Section 5.2.A through E above are
hereinafter referred to as the "CIC Severance Payment". However, Employee shall
be entitled to the CIC Severance Payment set forth in this Section 5.2 only if
he executes within 60 days of resignation or termination of employment, does not
rescind, and fully complies with the Release.

 

"Change of Control" shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the events in subsections
(A) through (C) below. For purposes of this definition, a person, entity or
group shall be deemed to "Own," to have "Owned," to be the "Owner" of, or to
have acquired "Ownership" of securities if such person, entity or group directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

A.     Any person, entity or group becomes the Owner, directly or indirectly, of
securities of Bio-Techne representing more than fifty percent (50%) of the
combined voting power of Bio-Techne's then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of Bio-Techne by an investor, any affiliate
thereof or any other person, entity or group from Bio-Techne in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for Bio-Techne through the issuance of equity securities or (B) solely
because the level of Ownership held by any person, entity or group (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by Bio-Techne reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by Bio-Techne, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

 

 
10

--------------------------------------------------------------------------------

 

 

B.     There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) Bio-Techne and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of Bio-Techne immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of Bio-Techne immediately prior to such
transaction; or

 

C.     There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of Bio-Techne and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of total gross
value of the consolidated assets of Bio-Techne and its subsidiaries to an
entity, more than fifty percent (50%) of the combined voting power of the voting
securities of which are Owned by stockholders of Bio-Techne in substantially the
same proportions as their Ownership of the outstanding voting securities of
Bio-Techne immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 5.1(C), “gross value” means the value of the
assets of Bio-Techne or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets).

 

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of Bio-Techne. To the extent required, the determination
of whether a Change in Control has occurred shall be made in accordance with
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

 

5.3)        Timing of Cash Severance Payment. Any cash payments pursuant to
Section 5.1 or 5.2 will be paid to Employee monthly over the course of a
one-year period beginning after expiration of any applicable rescission periods
set forth in the Release and in no event later than 60 days following
termination of employment; provided, however, that notwithstanding anything in
this Agreement to the contrary, if any of the payments described in Section 5.1
or 5.2 are subject to the requirements of Code Section 409A and Bio-Techne
determines that Employee is a “specified employee” as defined in Code Section
409A as of the date of Employee’s termination of employment, such payments will
not be paid or commence earlier than the first day of the seventh month
following the date of Employee’s termination of employment and on such date any
amounts that would have been paid during the first six months following the
termination but for operation of this proviso will be paid in one lump sum with
the remaining payments made monthly over the remainder of the specified one-year
period. In addition, all payments made to Employee pursuant to Section 5.1 or
5.2 will be reduced by amounts (A) required to be withheld in accordance with
federal, state and local laws and regulations in effect at the time of payment,
or (B) owed to Bio-Techne by Employee for any amounts advanced, loaned or
misappropriated. Such offset will be made in the manner permitted by and will be
subject to the limitations of all applicable laws, including but not limited to
Code Section 409A, and the regulations, notices and other guidance of general
applicability issued thereunder.

 

 
11

--------------------------------------------------------------------------------

 

 

5.4)     No Other Payments. Except as provided in Section 5.1 and 5.2, including
but not limited to if Employee is terminated with Cause or voluntarily
terminates his employment at any time without Good Reason, Employee will not be
entitled to any compensation or benefits other than that which was due to him as
of the date of termination, regardless of any claim by Employee for
compensation, salary, bonus, severance benefits or other payments.

 

 

ARTICLE 6.

ARBITRATION

 

6.1)     Arbitration. Any dispute arising out of or relating to (i) this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, or (ii) Employee’s application or
candidacy for employment, employment and/or termination of employment with
Bio-Techne including, but not limited to, any and all disputes, claims or
controversies relating to discrimination, harassment, retaliation, wrongful
discharge, and any and all other claims of any type under any federal or state
constitution or any federal, state, or local statutory or common law shall be
discussed between the disputing Parties in a good faith effort to arrive at a
mutual settlement of any such controversy. If, notwithstanding, such dispute
cannot be resolved, such dispute shall be settled by binding arbitration.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall be a retired state or federal
judge or an attorney who has practiced securities or business litigation for at
least 10 years. If the Parties cannot agree on an arbitrator within 20 days, any
Party may request that the chief judge of the District Court for Hennepin
County, Minnesota, select an arbitrator. Arbitration will be conducted pursuant
to the provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement, but without submission of the dispute to such
Association. Limited civil discovery shall be permitted for the production of
documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing Party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the Parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota. This agreement to arbitrate does not include worker’s
compensation claims, claims for unemployment compensation, or any injunctive or
other relief to which the Bio-Techne may be entitled in accordance with the
Section 3 above.

 

ARTICLE 7.

MISCELLANEOUS PROVISIONS

 

7.1)     Modifications. This Agreement supersedes all prior agreements and
understandings between the Parties relating to the employment of Employee by
Bio-Techne and it may not be changed or terminated orally. No modification,
termination, or attempted waiver of any of the provisions of this Agreement will
be valid unless in writing signed by the Party against whom the same is sought
to be enforced.

 

 
12

--------------------------------------------------------------------------------

 

 

7.2)     Binding Effect. The breach by Bio-Techne of any other agreement or
instrument between Bio-Techne and Employee will not excuse or waive Employee’s
performance under, or compliance with, this Agreement.

 

7.3)      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of law principles that would require the application of any other law.

 

7.4)      Successors and Assigns. This Agreement is personal to Employee and
Employee may not assign or transfer any part of his rights or duties hereunder,
or any compensation due to him hereunder, to any other person. This Agreement
may be assigned by Bio-Techne and Employee expressly consents to the assignment
of any and all obligations of Employee under this Agreement. This Agreement is
binding on any successors or assigns of Bio-Techne.

 

7.5)      Captions. The captions set forth in this Agreement are for convenience
only and shall not be considered as part of this Agreement or as in any way
limiting or amplifying the terms and conditions hereof.

 

7.6)      No Conflicting Obligations. Employee represents and warrants to
Bio-Techne that he is not under, or bound to be under in the future, any
obligation to any person, firm, or corporation that is or would be inconsistent
or in conflict with this Agreement or would prevent, limit, or impair in any way
the performance by Employee of Employee’s obligations hereunder. If Employee
possesses any information that he knows or should know is considered by any
third party, such as a former employer of Employee’s to be confidential, trade
secret, or otherwise proprietary, Employee shall not disclose such information
to Bio-Techne or use such information to benefit Bio-Techne in any way.

 

7.7)      Waivers. The failure of any Party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, will not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

7.8)      Severability. In the event that any provision hereof is held invalid
or unenforceable by a court of competent jurisdiction, Bio-Techne and Employee
agree that that part should modified by the court to make it enforceable to the
maximum extent possible. If the part cannot be modified, then that part may be
severed and the other parts of this Agreement shall remain enforceable.

 

 
13

--------------------------------------------------------------------------------

 

 

7.9)         Code Section 409A.

 

(a)     Notwithstanding any other provision of this Agreement to the contrary,
the Parties to this Agreement intend that this Agreement will satisfy the
applicable requirements, if any, of Code Section 409A in a manner that will
preclude the imposition of additional taxes and interest imposed under Code
Section 409A. The Parties agree that this Agreement will be read or amended (as
determined by Bio-Techne in its sole discretion) to the extent necessary to
comply with Code Section 409A, as amended from time to time, and the notices and
other guidance of general applicability issued thereunder. For purposes of
Section 409A, each payment made under this Agreement will be treated as a
separate payment. In no event may Employee, directly or indirectly, designate
the calendar year of payment.

 

(b)     All reimbursements provided under this Agreement will be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.

 

(c)     Further, if any of the payments described in this Agreement are subject
to the requirements of Code Section 409A and Bio-Techne determines that Employee
is a “specified employee” as defined in Code Section 409A as of the date of
Employee’s termination of employment (which will have the same meaning as
“separation from service” as defined in Code Section 409A), all or a portion of
such payments will not be paid or commence earlier than the first day of the
seventh month following the date of Employee’s termination of employment, but
only to the extent such delay is required for compliance with Code Section 409A.

 

7.10)       Notices. All notices given or made pursuant to this Agreement shall
be in writing and shall be deemed effectively given, delivered and received (A)
upon personal delivery to the Party to be notified; (B) when sent by facsimile
if sent during normal business hours of the recipient, and if not sent during
normal business hours then on the next business day; (C) five (5) calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (D) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next-day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their addresses set forth below, or to such
facsimile numbers, or addresses as subsequently modified by written notice given
in accordance with this Section:

 

 

(a)     If to Bio-Techne:                        Bio-Techne Corporation

Attention: Chair, Board of Directors

614 McKinley Place Northeast

Minneapolis, MN 55413

 

(b)     If to the Employee:     at Employee’s home address as it then appears on
the records of Bio-Techne, it being the duty of Employee to keep Bio-Techne
informed of his current home address at all times.

 

 
14

--------------------------------------------------------------------------------

 

 

7.11)     Construction. The Parties agree that the terms and provisions of this
Agreement embody their mutual intent, each Party has had the opportunity to
negotiate its provisions and contribute to its drafting, and therefore, it is
not to be construed more liberally in favor of, or more strictly against, any
Party hereto.

 

7.12)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement. Electronically transmitted (e.g., by facsimile or pdf) signed
copies of this Agreement shall be deemed to be original signed versions of this
Agreement.

 

7.13)     Section 280G. Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Employee
and the Bio-Techne (collectively, the “Payments”) constitute a “parachute
payment” within the meaning of Section 280G of the Code and, but for this
Section 7.13, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
excise tax under Section 4999 of the Code; whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the Employee’s receipt on an
after-tax basis, of the greatest amount of economic benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless the Employee and Bio-Techne
otherwise agree in writing, any determination required under this Section 7.13
shall be made in writing by Bio-Techne’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon Employee and Bio-Techne for all purposes. For purposes of making the
calculations required by this Section 7.13, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code. Employee and Bio-Techne shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7.13. The
Accountants will provide its calculations, together with detailed supporting
documentation, to the Company and Employee as soon as practicable following its
engagement.   If a reduction in Payments is required by this provision and none
of the Payments constitute “non-qualified deferred compensation” subject to Code
Section 409A, then the reduction will occur in the manner Employee elects in
writing prior to the date of payment. If any Payment constitutes “non-qualified
deferred compensation” subject to Code Section 409A or if Employee fails to
elect an order, then the Payments to be reduced will be determined in a manner
which has the least economic cost to Employee and, to the extent the economic
cost is equivalent, will be reduced in the inverse order of when payment would
have been made to Employee, until the reduction is achieved.

 

(Signatures follow on the next page(s).)

 

 
15

--------------------------------------------------------------------------------

 

  

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

 

BIO-TECHNE CORPORATION

 

 

 

By :

//Dr. Randolph C. Steer//

 

August 5, 2017

Its Chair, Executive Compensation Committee

 

 

 

 

 

 

                EMPLOYEE                       //Charles Kummeth//   August 8,
2017 Charles Kummeth    

 

 

16